Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 30, 2017

The Court of Appeals hereby passes the following order:

A17A1637. MARGARET E. DEVLIN v. KRISTINA MARIE DEVLIN.

      In this custody proceeding, the grandmother Margaret E. Devlin filed a notice
of appeal from the trial court’s March 23, 2017 order awarding OCGA § 9-15-14
attorney fees to the mother Kristina Marie Devlin.1 We, however, lack jurisdiction
to consider the appeal because such awards must be appealed by application for
discretionary review. See OCGA § 5-6-35 (a) (10); Jones v. Padgett, 186 Ga. App.
362, 363 (2) (367 SE2d 88) (1988). The failure of the grandmother to comply with
the discretionary appeal requirements deprives this Court of jurisdiction to consider
her appeal, which is therefore DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/30/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
         The grandmother filed a timely notice of appeal from the trial court’s
December 2, 2015 order on grandparent visitation. While that appeal was pending,
the mother sought attorney fees, which the trial court awarded. The grandmother then
filed her notice of appeal from that trial court order, but before the second appeal was
docketed, this Court affirmed the trial court’s grandparent visitation decision on
September 12, 2016 in Devlin v. Devlin, 339 Ga. App. 520 (791 SE2d 840) (2016),
and the remittur issued on December 7, 2016. This appeal was docketed on May 2,
2017. Thus, this Court’s jurisdiction over the main case had ended.